RICHARDS, J,
concurring. I concur in the judgment of reversal and in what is said by Judge Lloyd in the opinion, but I think that in addition to those matters it was prejudicial error for the trial judge ' to insert in the verdict for the plaintiff the precise amount to be returned by the jury, if it found, for the plaintiff. In doing so the trial judge overlooked the fact that the jury might find the contract was as claimed by the president of the company and also find that the company had not paid all it should have paid under the terms of the contract and if it so found the jury could have returned a verdict for whatever balance, if any, remained unpaid.